Memorandum:
In this proceeding pursuant to Family Court Act article 10, respondent parents appeal from an order adjudicating their two children to be neglected. Contrary to the contentions of the parents, Family Court’s findings of neglect *1269are supported by the requisite preponderance of the evidence (see Family Ct Act § 1046 [b] [i]). With respect to the mother, petitioner presented evidence establishing that she neglected the children by, inter alia, attempting to drive a motor vehicle in an intoxicated condition with the children in the vehicle. Although the mother vigorously disputed that she was intoxicated, witnesses testified that, on the evening in question, she exuded a strong odor of alcohol and was acting in a belligerent and an irrational manner.
With respect to the father, the record supports the court’s determination that he deliberately failed to take antiseizure medication so that he could consume alcohol on the day in question, and that he is aware that he is likely to become violent when he has a seizure. The father did in fact suffer two seizures that day and, when the police responded to an emergency call on his behalf with respect to the first seizure, the father had the second seizure. The father did in fact become violent, as he threatened the officers and repeatedly challenged them to a fight. Although the children were not home at the time of the first seizure, they were approaching the home with their mother at the time of the second seizure, and had spent most of the evening with the father. We therefore conclude that the father, by deliberately failing to take his anti-seizure medication, failed to “exercise a minimum degree of care” for his children and thereby placed them in imminent danger of becoming impaired, physically, mentally or emotionally (§ 1012 [f] [i]). Although the father testified that he did in fact take his antiseizure medication on the day in question, a caseworker for Child Protective Services testified that the father admitted to him that he did not do so, and the court’s determination to credit the caseworker’s testimony over the father’s testimony is entitled to great deference (see generally Matter of Irene O., 38 NY2d 776, 777 [1975]).
All concur except Smith, J.E, who dissents and votes to reverse in accordance with the following memorandum.